Citation Nr: 0917157	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1965 to February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Wichita, Kansas.  The Veteran had 
a hearing before the undersigned Board Member in March 2009.  
A transcript of that hearing is contained in the record. 

The Veteran's statements from his March 2009 hearing 
demonstrate that he believes hypertension is a primary 
component of his claimed heart disorder.  Therefore, the 
issue of service connection for hypertension, including as 
secondary to PTSD, is REFERRED to the RO for consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is currently service-connected for 
PTSD with a disability rating of 50 percent.  He asserts that 
his PTSD has caused or at least aggravated his coronary 
artery disease.  Upon examination of the evidence, the Board 
finds that remand is necessary for a VA medical examination 
and for further evidentiary development.

As stated in McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim."

In this case, the Veteran has presented evidence that he 
currently suffers from coronary artery disease.  A February 
2006 letter from his private cardiologist notes that the 
Veteran has dealt with coronary artery disease for a number 
of years.

Further, the Board finds at least an indication that the 
Veteran's coronary artery disease could be related to his 
service-connected PTSD.  In the February 2006 letter, the 
Veteran's cardiologist stated that there is a significant 
likelihood that the Veteran's PTSD has aggravated his 
hypertension, which thereby has possibly aggravated his 
coronary artery disease.  While this evidence is insufficient 
to establish an etiological relationship for purposes of 
service connection, since it only hints that the Veteran's 
coronary artery disease is "possibly" aggravated by PTSD, 
it does offer at least an indication of that conclusion.  
Thus, a VA medical examination must be obtained.   

Additionally, the Board notes that the Veteran stated at his 
March 2009 hearing that he is currently receiving Social 
Security disability benefits as a result of his coronary 
artery disease.  Since these records could contain relevant 
evidence pertaining to etiology, they must be obtained upon 
remand.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any Social Security 
Administration disability benefit 
determinations as well as any copies of 
the records upon which such determinations 
were based.

2. Schedule the Veteran for a VA 
examination to determine the etiology of 
his coronary artery disease.  The claims 
file, to include a copy of this REMAND, 
must be made available to the examiner for 
review.  The examination report should 
reflect that such review was completed.  

After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's coronary 
artery disease is caused or aggravated by 
his PTSD.  

If it is determined that the Veteran's 
coronary artery disease is not caused or 
aggravated by his PTSD, the examiner 
should then provide an opinion as to 
whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) that the Veteran's 
coronary artery disease is related to his 
active duty military service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has coronary artery disease that is 
related to his PTSD or active duty service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




